TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00591-CR



                                      Rick Renfro, Appellant

                                                   v.

                                   The State of Texas, Appellee


                FROM THE COUNTY COURT AT LAW OF BURNET COUNTY
                NO. M24975, HONORABLE W. R. SAVAGE, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

                The appellate record, which was due to be filed on October 30, 2009, has not been

filed. Although appellant did not file an affidavit of indigence with his notice of appeal, he has filed

an affidavit of indigence with this Court. See Tex. R. App. P. 20.2.

                To avoid further delays and protect the rights of the parties, the appeal is abated

and the trial court is instructed to determine, following a hearing if necessary, whether appellant

is presently indigent. If the court finds that appellant is indigent, it shall order the preparation of

the record at no cost to appellant. Copies of all findings, conclusions, orders, and a transcription
of the reporter’s notes if a hearing is held shall be tendered for filing in this Court no later than

February 22, 2010.




Before Chief Justice Jones, Justices Pemberton and Waldrop

Abated

Filed: January 21, 2010

Do Not Publish




                                                 2